Citation Nr: 1731777	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-36 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with anxiety and depression in excess of 30 percent prior to February 20, 2013, and in excess of 50 percent from February 20, 2013 to August 25, 2016, excluding a period of temporary 100 percent rating.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 25, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1986 to March 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with anxiety and depression and assigned an initial rating at 30 percent, effective March 31, 2006; and an August 2012 Board decision which found that a claim for a TDIU was raised by the record. The Veteran timely appealed the initial rating assigned.

During the pendency of the claim, an April 2014 rating decision granted a higher rating of 50 percent for the Veteran's psychiatric disability, effective February 20, 2013.  This created a staged rating, as indicated on the title page.  Moreover, as the Veteran is presumed to be seeking the maximum possible evaluation, the issues of higher ratings for the Veteran's psychiatric disability remain in appellate status.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 

In a June 2014 rating decision, a temporary evaluation of 100 percent was assigned to the Veteran with an effective date of August 5, 2013 due to hospitalization over 21 days.  An evaluation of 50 percent was assigned from October 1, 2013.  Therefore, the Board's consideration of the claim for higher ratings excludes that time period for which a temporary total rating was in effect.

In a December 2016 rating decision, the RO granted a higher initial rating of 100 percent, effective August 25, 2016.  The assignment of a 100 percent disability rating constitutes a full award of the benefit sought on appeal for this time period.

The Board remanded the case in August 2012, July 2013, March 2015, and March 2016 for further development.  



FINDINGS OF FACT

1.  From March 31, 2006, the symptoms and overall impairment caused by the Veteran's service-connected psychiatric disability more nearly approximate occupational and social impairment with deficiencies in most areas, but do not approximate total occupation and social impairment. 

2.  The Veteran's service-connected disabilities preclude the ability to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, from March 31, 2006, for the Veteran's service-connected psychiatric disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9434-9400 (2016).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO provided the required notice in a May 2006 letter sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence includes his service treatment records (STRs), Social Security Administration (SSA) records, VA outpatient treatment records, private medical records, and VA examinations.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.
As previously discussed, in August 2012, the Board remanded the Veteran's claim to the RO for further development.  The Board requested a VA examination to be completed in order to determine the severity of the Veteran's PTSD, as well as the impact that his service-connected disabilities had on his employability.  

In July 2013, the Board remanded the Veteran's claim to the RO in order to retrieve records from his inpatient psychiatric treatment facility, as well as to retrieve SSA records.  

In March 2015, the Board remanded the claim in order for the Veteran to undergo an additional VA examination to determine the severity of his PTSD, as well as to retrieve records from the Veteran Center in Naples, Florida. 

In March 2016, the Board remanded the claim to reschedule the Veteran for his VA examination and retrieve complete treatment records from the Veteran Center in Naples, Florida. 

In December 2006, the RO issued a supplemental statement of the case (SSOC), where they indicated that the VA examinations and treatment records were reviewed as part of evidence.  

The Veteran was afforded VA examinations in December 2006, September 2011, and February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation: otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity of adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49. 53 (1990).  

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service-connected disabilities that do not meet the requirements of 38 C.F.R. § 4.16 (a), however, may still be considered for a TDIU rating under 38 C.F.R. § 4.16 (b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a). 

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16 (a). 

A.  Psychiatric Disability

The Veteran contends that he is entitled to a higher evaluation for his service-connected psychiatric disability.  He is currently rated at 30 percent disabling prior to February 20, 2013, and 50 percent disabling from February 20, 2013 to August 25, 2016, excluding a period of temporary 100 percent rating.  

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; in difficulty establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to ward a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-24 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Board has considered the GAF scores assigned during the claim period.  The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serous impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In December 2006, the Veteran underwent a VA examination for mental disorders.  The Veteran reported that he experienced chronic insomnia due to nightmares.  He reported feelings of guilt and a desire to return to service.  He reported that he has anniversary reactions with increased anxiety and depression, and has "anger management problems" around the anniversary of his combat tours.  He also reported that he has gotten into physical altercations with several people in the past since his discharge from service, which resulted in a misdemeanor charge.  He reported that during periods of violent activity, he "blacks out" and has no discrete memory of his actions.  He stated that he tried very hard to stay away from the stimuli that caused his aggression.  He reported that he has never aggressed without a stimulus and repeatedly stated that he knew it was wrong, but sometimes he was unable to stop when he was defending someone else or himself.  He reported that he avoided the news, especially of the war, because it made him very tearful and guilty.  He stated that he had a startle response to unexpected loud noises, and had difficulty with sustained attention.  He characterized his mood as anxious, and denied current suicidal and/or homicidal ideation.  He further reported that he was capable of performing his activities of daily living.  He reported that he had psychiatric treatment while going through a divorce in 1994 during which time he felt suicidal and this has not recurred.  He reported that he was a part of a popular band and enjoyed the performing arts and loved spending time with his wife.  He reported that he had one close friend.

The examiner noted that the Veteran was alert with no signs of confusion.  He was oriented to person, place, time, and the passage of time.  His conversational speech was fluent without paraphasic errors or significant word finding problems. The Veteran's effort and cooperation were good and there were no signs of a formal thought disorder.  His attention, concentration, and receptive language were intact.  His grooming and hygiene were "impeccable."  Throughout the examination, there were several episodes of emotional lability and tearfulness when talking about the causalities of conflict he witnessed.  The examiner noted that the Veteran completed his GED in the Army and, at the time, was working 25 hours a week for an executive recruiting firm as an IT specialist.  The examiner found that the Veteran was able to work competitively despite his PTSD symptomatology.  The examiner reported that the Veteran showed classic symptomatology of post-traumatic stress disorder with recurrent nightmares, increased startle response, survivor guilt, which is almost overwhelming at times for him, avoidance of military news, episodes of flashbacks/dissociation during which he has perpetrated violence, social withdrawal, and extreme emotional liability.  He further opined that the Veteran's intelligence and commitment to avoidance of further anger outbursts kept him from placing himself in volatile situations.  The examiner diagnosed the Veteran with chronic PTSD with anxiety and depression and assigned a GAF score at 65. 

Medical treatment records in 2007 reveal that the Veteran had a mildly depressed mood with an appropriate affect to content.  He was alert and oriented to person, place, and time.  The Veteran reported that he suffered flashbacks of dead bodies from combat.   

In a November 2007 statement from the Veteran's wife, she reported that the Veteran struggled with a constant state of depression and cried for long periods over the loss of life overseas.  She further reported that he could not sleep at night and would go days without bathing or keeping a normal sleep schedule.  She reported that his lack of sleep often made him have to call in sick to his employers and resulted in numerous job changes over the last few years.  She reported that he was irritable most of the time, and tended to lash out at those closest to him, sometimes for no apparent reason.  

In his June 2008 notice of disagreement, the Veteran self-reported thoughts of suicide and stated that he had ideas of how he would carry it out.  He also reported that he had nearly an impossible time trying to socialize with friends and especially at work.  He reported severe mood swings where he would get very sad, depressed, unmotivated, and lethargic.  He stated that his condition had recently worsened and he was on medication for severe depression.  The Veteran stated that he quit his band after playing with them for four years, and he had a difficult time getting along with his band members.  The Veteran further reported that his situation was so bad at work, that he was allowed to work remotely from home for 10 to 15 hours a week.  He was eventually fired as his condition would not allow him to work typical hours or conduct himself professionally in a normal work environment.  

Medical treatment records from 2008 reveal that the Veteran was alert and oriented to person, place, and time.  The Veteran was cooperative throughout treatment and made good eye contact.  The Veteran's mood was good and his affect was appropriate to content.  The Veteran did not have any unusual thought content and had fair to good insight and judgment.  The Veteran denied any suicidal and homicidal ideation or history.  He had a tendency to sabotage things and a tendency to procrastinate.  He was easily emotional and felt sad, lonely, and depressed with no motivation to do things.  He continued to struggle with his job loss.  Throughout 2008, the Veteran was assigned a GAF at 50-55.  

Medical treatment records from 2010 reveal that the Veteran had suicidal ideation with an attempt while intoxicated.  The Veteran reportedly felt that his relationship with his wife was over and that he was responsible for it. 

In September 2011, the Veteran underwent a VA examination for PTSD.  The Veteran reported anxiety, insomnia, depressed mood, flashbacks, nightmares, poor concentration, irritability, poor impulse control and hopelessness.  He described his symptoms as moderate to severe and on a daily basis.  The Veteran reported no history of suicide attempts. 

The examiner noted that the Veteran's general appearance was clean and his speech was unremarkable.  His psychomotor activity was unremarkable and his affect was appropriate.  His attitude toward the examiner was cooperative although his mood was anxious.  The Veteran was oriented to person, time, and place.  His thought process and content was unremarkable with no delusions.  His judgment and insight revealed that he understood the outcome of behavior and understood that he had a problem.  The Veteran had no sleep impairment, no inappropriate behavior, no panic attacks, and no presence of homicidal and suicidal thoughts.  His impulse control was good and he had no problems with activities of daily living.  His remote, recent, and immediate memory were all normal.  The Veteran experienced persistent re-experiencing his traumatic event by recurrent and intrusive distressing recollections, including images, thoughts, or perceptions, and recurrent distressing dreams of the event.  He experienced avoidance of stimuli associated with the trauma and numbing of general responsiveness with inability to recall an important aspect of the trauma.  He experienced persistent symptoms of increased arousal with difficulty concentrating and exaggerated startle response.  The examiner reported that the Veteran had mild signs and symptoms of PTSD.  The examiner noted that the Veteran was mentally competent, oriented, and in full contact with reality who was capable of managing financial affairs.  The examiner noted that there was no emotional crisis, hospitalization, change in social life or change in occupational responsibilities.  The examiner assigned the Veteran a GAF score at 70, and noted that the Veteran met the DSM-IV stressor criteria for PTSD.  The examiner further opined that the Veteran's PTSD was stable with a good prognosis.  There was no total occupational and social impairment due to PTSD signs and symptoms.  There was also no reduced reliability and productivity due to PTSD symptoms.  The examiner also reported that the Veteran was not employed and was laid off in 2007.  

In 2012, the Veteran reported that he had 18 different jobs from 1992 to 2007.  He also reported anxiety, restlessness, and insomnia. 

In February 2013, the Veteran underwent a VA examination for PTSD.  The Veteran reported recurrent and distressing recollections and dreams of the event; including images, thoughts, or perceptions.  He reported efforts to avoid thoughts, feelings, or conversations associated with the trauma, as well as efforts to avoid activates, places, or people that arouse recollections of the trauma.  The Veteran stated that he had difficulty falling or staying asleep and irritability or outbursts of anger.  The Veteran also described depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran continued to play with his band, and organized a fundraiser for a wounded warriors group.  

The examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner found that the Veteran was capable of managing his financial affairs.  The examiner also found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also found that from the standpoint of the Veteran's PTSD alone, the Veteran did not appear to be unemployable.  The examiner stated that he should have been able to secure and maintain gainful employment in either the sedentary or physical sectors.  

Medical treatment records from 2013 revealed that the Veteran had difficulty establishing and maintaining relationships, had intense emotions, and impulsivity with regret.  The Veteran continued to be adequately groomed.  His behavior was reflective and he was actively engaged.  His eye contact was established and maintained.  His mood was clam with a congruent mood with moderate range.  His speech had a normal rate and volume.  His thought production was well organized and goal directed and his thought content was appropriate to content of discussion.  There was no evidence of delusions and did not appear to attend to internal stimuli or hallucinations.  His orientation was intact, concentration was adequate, and his memory was grossly intact but not formally assessed.  He had adequate judgment and fair insight.  He denied suicidal and homicidal ideations. The Veteran reported problems with self-worth, self-esteem, confidence, and motivation.  He had dysphoria, emotional distance from others, emotional numbing, irritability, sleep disturbance, hypervigilance, and increased oral response.  He reported that he was "suppressing range" every time he left the house, every day, because of his anxiety.  The examiner found that the veteran was a low risk to himself and others, and reported that the Veteran tended to over-endorse his symptoms; however, did fulfill criteria for PTSD.  Prior to entering residential treatment, he had thoughts about crossing over into oncoming traffic.  After discharge from residential treatment, the Veteran was assigned a GAF score at 59.  

Medical treatment records from 2014 reveal that the Veteran was alert and oriented to person, place, and time.  He had clear and coherent speech and good eye contact.  His mood was described as "down at times" and he had a broad affect.  His thought process was organized and his thought content was not delusional.  He denied perceptual disturbances, and denied suicidal or homicidal ideation or plan.  His insight and judgment were noted as "good." His insight and judgment were good.  

Medical treatment records from 2016 revealed that the Veteran was alert and oriented to person, place, and time.  He was appropriately dressed and groomed.  His speech was clear and coherent and he had good eye contact.  His mood was "down at times" and he had a broad affect.  His thought process was organized and his thought content was not delusional.  The Veteran denied suicidal or homicidal thoughts, intent, or plan.  His insight and judgment were good.  He reported a low energy level.  

Upon review of the evidence of record, the Board finds that the Veteran's psychiatric disability more nearly approximates the criteria required for an initial 70 percent rating, but not higher, from March 31, 2006. 

In December 2006, the Veteran reported anger management problems which resulted in physical altercations with several people and a misdemeanor charge.  He would black out during the periods of violent activity.  In November 2007, the Veteran's wife reported that the Veteran was in a constant state of depression.  In June 2008, the Veteran reported suicidal ideations with ideas to execute and difficulties in family relations with his wife.  He also reported that he had a nearly impossible time trying to socialize with his friends, and quit the band he was a part of for four years.  He was provided work accommodations until he was eventually fired.  Most notably, in 2010, the Veteran attempted suicide while intoxicated.  The Veteran consistently endorsed symptoms of depression, anxiety, chronic sleep impairment, disturbance of motivation and mood, and suicidal ideation with one attempt.  Similarly, after 2013, the Veteran had thoughts of crossing over into oncoming traffic.  As such, the Board finds that, from March 31, 2006, the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected psychiatric disability.  See also Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).

The Board has also considered whether the evidence supports a rating of 100.  The Veteran's symptoms and overall level of impairment did not, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  The Veteran maintained a relationship with his wife, though troubled at times; never exhibited delusions or hallucinations; retained intact memory; remained oriented to time and place; and was able to perform activities of daily living.  Noting the Veteran's prior suicide attempt, the 2013 Veterans Center Team Leader reported that the Veteran had been sober from alcohol, was not violent when he was clean and sober, and was at low risk of harm to himself and others.    

Notably, the assigned GAF scores of 50-55, 59, 65, and 70 are consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive and, rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores ranging between 42 and 60, during which time he endorsed suicidal ideations, chronic sleep impairment, depression, anxiety, and irritability.  The GAF scores are therefore consistent with the other evidence, which, for the reasons above, warrants an initial rating of 70 percent, but no higher.  

As such, an initial disability rating of 70 percent, but not higher, from March 31, 2006, is warranted.  38 C.F.R. § 4.130, DC 9434-9400.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  

For the reasons above, an initial 70 percent rating for PTSD is warranted from March 31, 2006, excluding a period of temporary 100 percent rating.  Moreover, as the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




B.  TDIU

The Veteran contends that his service-connected disabilities, specifically his headaches and psychiatric disabilities, prevent him from obtaining and sustaining substantial gainful employment.  

In this case, the Veteran is service-connected for post-traumatic stress disorder (PTSD) with anxiety and depression, rated as 100 percent disabling from August 25, 2016.  Taking into account the Board's above decision, the Veteran is now rated at 70 percent for his PTSD from March 31, 2006 to August 25, 2016.  The Veteran is also service-connected for headaches, rated as 50 percent disabling; low back strain, rated as 10 percent disabling; irritable bowel syndrome, rated as 10 percent disabling; reactive airway disease/asthma, rated as 10 percent disabling; and hemorrhoids associated with irritable bowel syndrome, rated as noncompensable.  His combined rating has been at least 70 percent from March 31, 2006.  Moreover, there are portions of the appeal period for the claim for a TDIU, which was raised as part and parcel of the claim for a higher initial rating for psychiatric disability (for which the appeal period begins March 31, 2006), during which the Veteran's claim for a TDIU is not rendered moot by his 100 percent combined rating.  In addition, the Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation benefits pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).

The Board notes that the Veteran did not complete  and return the formal TDIU application form (VA Form 21-8940).   VA's Adjudication Manual provides that is the issue of TDIU is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue of IU based on the available evidence of record. M21-1, IV.ii.2.F.2.b.  For the following reasons, the Board finds that the evidence of record warrants a TDIU.

In an additional statement from the Veteran's wife, she reported that in 2006, the Veteran lost his thirteenth corporate job in 15 years.  She stated that the Veteran was unable to sustain gainful employment due to his chronic headaches, chronic back pain with limited mobility, PTSD, and irritable bowel syndrome.  She stated that his PTSD kept him in an endless cycle of anxiety and he experienced headaches, diarrhea, and insomnia which invariably led to bouts of severe and prolonged depression.  She reported that the Veteran took prescribed medication for his decreased mobility in his back, and this medication left him heavily sedated and mentally "clouded."  She reported that he had anxiety attacks, and some days he had bowel accidents in bed and was unable to clean due to his immobility.  She reported that she resigned in 2008 to tend to the Veteran's needs, and has taken care of him full-time.  

In the December 2006 VA examination report, the examiner reported that the Veteran completed his GED in the Army and was working about 25 hours a week.  He found that the Veteran was able to work competitively despite his PTSD symptomatology.  

In a November 2007 statement from the Veteran's wife, she reported that the Veteran's sleep impairment required him to call in sick to his employers, which would cause him to change jobs numerous times over the years.  In June 2008, the Veteran reported that his situation was so bad, that he was given work accommodations and was eventually fired. 

In the February 2011 VA examination report, the examiner noted that the Veteran was laid off in 2007 and was unemployed.  He found that the Veteran did not have total occupational and social impairment due to his PTSD signs and symptoms and his symptoms were not severe enough to interference with occupational functioning.  

In the February 2016 VA examination report, the examiner found that from the standpoint of the Veteran's PTSD alone, the Veteran did not appear to be unemployable and should be able to secure and maintain gainful employment in either the sedentary or physical sectors.  The examiner noted that the Veteran had difficulty maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  

In a November 2016 Disability Benefits Questionnaire (DBQ), the examiner found that the Veteran's headaches impact his ability to work, as well as his irritable bowel syndrome.   The examiner also reported that the Veteran's thoracolumbar spine condition impacted his ability to work due to the difficulty he has lifting, sitting, and traveling (driving).  He further noted the Veteran's difficulties putting on pants and shoes, bending over to wash below his knees, picking things from the color, cleaning, and reaching.  

In a November 2016 correspondence letter, the Veteran reported that in 2006 he was gainfully employed as an information technology professional.  Due to his chronic mental and physical health issues, he had either resigned, or was fired, from 13 jobs within 15 years as a result of conflict with bosses and peers, or taking too many sick days.  He further reported that he took medication to alleviate his symptoms that have side effects that leave him feeling mentally clouded and he experienced somnolence on a regular basis.  The Veteran stated that after 10 years of both mental and physical therapy, his constant anxiety and depression, chronic headaches, lack of bowel control, and severe back pain coupled with the side effects of his medication continued to leave him struggling to perform the most basic tasks of day to day living.  

Upon review of the evidence of record, the Board finds that a TDIU is warranted.  The Veteran's record indicates that he has a GED.  The Veteran reported that he has been unable to sustain gainful employment due to his physical limitations and his PTSD. These statements are competent and credible and the Board notes that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Furthermore, the Veteran's record contains opinions regarding the Veteran's service-connected disabilities impacting his ability to work.  In the November 2016 DBQ, the examiner found that the Veteran's service-connected PTSD, back disability, and irritable bowel syndrome all impacted his ability to work.  This has been supported by the Veteran's statements and work history.  The Board notes that VA examiners in December 2006, February 2011, and February 2016 found that the Veteran was able to work despite his PTSD symptomatology.  However, these findings were based solely on PTSD and not the Veteran's entire disability picture.  Furthermore, the examiners noted the Veteran's difficulty maintaining effective work and social relationships and adapting to stress.

Based on the Veteran's statements, his wife's statements, and the November 2016 DBQ, the Board finds that the Veteran is unemployable due to his service-connected disabilities.   Therefore, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16 (a).  The Board will allow the RO to assign the appropriate effective date and determine whether the TDIU is moot for any portion of the appeal period when it implements the Board's decision.  Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating").


ORDER

Entitlement to an initial rating of 70 percent, but not higher, from March 31, 2006, for service-connected PTSD with anxiety and depression is granted, subject to controlling regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


